 Case: 1:66-cv-01459 Document #: 833-3 Filed: 09/27/19 Page 1 of 2 PageID #:11320



                                AFFIDAVIT OF PHYLLIS I.JNRUH
              REGARDING HER OBSERVATIONS OF SEPTEMBER 18,2019

                                                              dyhib;f 2
I, the undersigned Alfranl having reached the age of m{ority and being of sound min{ do
hereby represent that I am a qualified witness to what I sarv and heard on September 18, 2019.
Therefore, being a credible person and one who is prepared, under the penalty of perjury, to
serve as a verbal witness to what she has heard and seen, I do hereby afifirm and attest- A) on
the basis of my personal larowledge and contemporaneous experience at the time aod place of
occurrence, andB) to the best of my remembrance-- to the facticity of each and all ofthe
following statements:

1. On September 18, 2019,   !  Phyllis Unruh along with my husband, Clayton Unrutt, drove in
our automobile from our home to Maisha Hamilton's home at Vivian Gordon Harsh Apartmeats,
 4227 S. Oakenwatd Avenue, Unit 1108, Chicago, IL 60653. We arrived at Maisha's home at
appmximately 11:00 a.m. and rang Maisha's doorbell, whereupon she blzzedus in' Clayton and
I sirowed our photo IDs to tlre security guard and registered at the security desk just inside the
front door of the building. Then Claytoa and I took the elevator to the I lth floor, walked down
the hall to Apartnent 11b8, and knocked on the door. Maisha unlocked the door &om the inside,
opened the door, and we walked into Maisha's apartrnent.

2. Approximately 10 to 20 minutes trater, Maisha and I walked out of her apartnnent, # 1108'
Clayton stayed inside the aparffnent. I saw Maisha lock the apa@ent dool from the outside, and
afterward Maisha and I took the elevator to the first floor, exited the building, and walked south
on the building grounds for a few yards to tlre Farners Market that was set up for limited hours
that day to sell fruits and vegetables to the residents of Harsh aparfinents.

3. After about 10-20 minutes of shopping, MaiSha and I retumed to Maisha's apartmen! Unit #
1108. When Maisha and I arrived at her aparfnent door, I saw Maisha take her key out of her
bag and insert it into the loclg turn the key to unlockthe door, push down on the handle to open
firJdoor, and the two of us entered Maisha's apartment. I saw that Clayton was still inthe
apartment and still sitfing on the couch $ihere he was sitting whenwe leftthe aparment
approximately 20 minttes earlier.

4. Afterspending                   10-15 minutes inside the apartrrent' at appro:rimately 11:50
a.m., Maishq C6fo& and I watked out the door to the apartnaent into the hall' I watched Maisha
put her key into the losk on the outside of the door, tum the key, and push down on the handle on
ihe door to make sure tlrat the door was locked. We walked to the elevator, took it down to the
firstfloor, exited the building, anddrove away in our automobile'

5. Atapproximately 5:30 p.m., Maisha Clayton, and I returndtogetherto the HarshApts' The
three of us took the elevator together up to Maisha's aparftnent, # 1108. When we arrived at
Maisha's door, I saw that her door was rxrlocked and standing qiar- I heard Maisha say that there
was no sign of forced entry.



                                                 1
 Case: 1:66-cv-01459 Document #: 833-3 Filed: 09/27/19 Page 2 of 2 PageID #:11320




6. Maisha, Clayton, and X entered the aparhnent and I saw Maisha look around the premises. I
saw Clayton sit down on the couch. Maisha and n walked out the door, and tr saw hzfaisha lock the
apartment door fiom the outside. Maisha and I took the elevator to the first floor, walked to the
office of Ms. Hear{ the building maoager, and sat down in the inner office in &ont of her. I
laemd Maisha recite sorne or all of the events stated above, including the fact that Maisha had
locked ttre door when Maish4 Clayton, and I teft Unit 1tr08 at approximately 1tr:50 a'r:r., but trrad
found the door unlocked and ajar when we returned at approximateXy 5:30 p.m.

7. Maisha and I retumed to apartment 1tr08, and I saw Maisha take hcr key and insert it into the
lock, turn the key to unlock the door, push down on the handle to open the door, and the two of
us entered Maisha's apar&nent. After a few minutes, Clayton and I walked out of Maisha's
apartnrent, and I heard Maisha lockthe door fronn the inside.

B.   Nothing further says affiant.




                                           Phyllis Unruh


As a duly-registered Notary Public and the undersigned officer, I hereby affir:n that on this
       day                ,2019, there personally appeared before me aperson by name of
                                              who is known to me as the same person who
            (printname of affiaat)
is mentioned in this instrument and who has acknowledged to have executed it. In witness



                                                      w   ,o r --\
thereof, I hereby set my hand and official seal.
                                                        rrfr*,*/*    l,/"Joi,   ,x

     ALEXAhIDER RODRIGUEZ                             rTAt-{*7qq
      NOTARY PUBLIC. STATE OF ILL]NOIS               date signed
                   Expires JUN.07, 2023




                                                                                                   \
                                                 2
